Title: To Alexander Hamilton from James McHenry, 28 May 1799
From: McHenry, James
To: Hamilton, Alexander


War Department, May 28, 1799. “I have received your letter dated 25th instant. The experiment of enlisting none but native citizens or naturalized foreigners at present in our army, I am much disposed to have fully made. The criterion of the latter to be either a residence in this country anterior to the revolution to be proved to the satisfaction of the recruiting officer, or a certificate of naturalization. You will, therefore, be pleased to cause an explanatory article on this subject to be duly promulgated to the recruiting officers. My own impressions would have inclined me to maintain a regular force in the Country, late the scene of insurrection, for some time to come had it been compatible when the public service in other respects, but it is exclusively confided to your judgment to continue, or remove the whole, or any part of the regular force now stationed in that Country. I shall forward your letter to the Commanding officer at Reading, directing him to order Captn Cochran to march his company to Fort Mifflin.…”
